Citation Nr: 1114849	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-18 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the left lower extremity. 

2.  Entitlement to service connection for peripheral neuropathy in the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), in which the benefits sought on appeal were denied.  

In February 2011, the Veteran testified before the undersigned during a hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam and his exposure to herbicides is presumed. 

2.  Peripheral neuropathy in the left lower extremity was not shown in service or for more than three decades thereafter; the record does not contain any competent medical evidence relating it to the Veteran's period of service, including his exposure to Agent Orange.  

3.  Peripheral neuropathy in the right lower extremity was not shown in service or for more than three decades thereafter; the record does not contain any competent medical evidence relating it to the Veteran's period of service, including his exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy in the left lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Service connection for peripheral neuropathy in the right lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in June 2008 that fully addressed all notice elements concerning his service connection claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

VA also has a duty to provide an examination; but the duty only applies when such an examination is necessary to decide a claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, VA did not provide the Veteran with an examination in connection with his claim for service connection for bilateral peripheral neuropathy; however, the Board finds that an examination was not necessary to make a decision on the claim. 

Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Under the McClendon analysis above, the Board does not find that evidence indicates that the Veteran's bilateral peripheral neuropathy may have been incurred in service or is otherwise related to service.  While the Veteran is presumed to have been exposed to herbicides (including Agent Orange) during his service in the Republic of Vietnam, there is no competent medical evidence of bilateral peripheral neuropathy in service, or for decades thereafter until 2006.   Finally, there is no medical evidence of record that has suggested a link between his current diagnosed disorders and his period of service.  Rather, as explained further below, the medical evidence contained in the private treatment records suggests that his bilateral peripheral neuropathy might stems from his history of alcohol abuse.  All the aforementioned evidence is against a finding that the post service disability "may be" associated with service.  Accordingly, an examination at this time is not necessary.  Even if an examination were given today, there exists no evidence of record that shows a condition during service, continuity of symptoms since service, or current diagnosis to which an examiner could provide a nexus opinion.  Therefore, the Board finds that an examination with opinion as to etiology would only be speculation and could serve no useful purpose.  An examination is not necessary to resolve this claim.  See id.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some circumstances, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  Acute or subacute peripheral neuropathy is one of the itemized conditions found to have some relation to Agent Orange exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Presumptive service connection is warranted for acute or subacute peripheral neuropathy, the disability must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for peripheral neuropathy in his lower extremities, to include as due to exposure to Agent Orange while he was stationed in Vietnam.  The record shows that the Veteran has been diagnosed with peripheral neuropathy in his lower extremities.  See a January 2010 private medical statement from Dr. W. B. S.  Also, the Veteran's exposure to Agent Orange is presumed.  The Veteran's service records shows that he was stationed in the Republic of Vietnam for one year, and that he was a recipient of the Vietnam Service Medal and Vietnam Campaign Medal.  As he served in the Republic of Vietnam during the Vietnam War, the Veteran's exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The remaining question on appeal is whether the Veteran has current diagnosed disorders related to service.  Here, the Board finds that the preponderance of the medical evidence does not support a finding that the Veteran's current diagnosed 

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of peripheral neuropathy in either lower extremity, or any other symptomatology indicative of neurological problems.  On a December 1970 report of examination prior to separation, the examiner evaluated the Veteran's lower extremities as normal and there was no evidence of any neurological problems.  An associated report of medical history has not been associated with the claims folder.  

Additionally, the record contains two examination reports and two medical history reports from the Veteran's subsequent reserve service.  None of these medical records contains any complaints, treatment or diagnosis of problems indicative of peripheral neuropathy in either lower extremity.  The reports of a June 1985 examination and a June 1989 examination show that the Veteran's lower extremities were consistently evaluated as normal.  On the respective associated reports of medical history, the Veteran did not mark any symptoms suggesting neurologic problems in his lower extremities.  

The record next contains an August 2005 VA Agent Orange Registration examination report.  This examination report shows that the Veteran was exposed to Agent Orange during his period of service.  At the time of the examination, the Veteran did not report any problems involving his lower extremity and physical examination revealed that vibratory sensation was intact in his extremities. 

The first record that shows complaints of any leg problems comes in 2006.  A July 2006 VA treatment record shows that the Veteran presented with complaints of chronic bilateral leg pain for the past month.  Physical examination revealed that the Veteran had mild thrombotic thrombocytopenic purpura (TTP) in his thighs bilaterally, but there was no evidence of neurologic impairment.  His complaints were later recorded as intermittent muscle pain in his upper legs.

Records from Piedmont Health Group dated in May 2008 contain the first evidence of a diagnosis for peripheral neuropathy.  A May 2008 private treatment record shows that the Veteran presented with complaints of leg stiffness and difficulty walking.  It was observed that the Veteran had an abnormal gait and sensory loss.  A possible impression of "polyneuropathy- Alcohol/nutritional" was provided.  Follow-up diagnostic testing was recommended.  The report of a May 2008 private electromyography (EMG) contains an impression of mild generalized acquired sensorimotor polyneuropathy - mixed axonal and demyelimating.  A July 2008 private treatment record shows that the Veteran continued to complain of intermittent leg problems and an unsteady gait.  An impression of gait ataxia due to alcohol cerebella degeneration, peripheral neuropathy, advanced microangiopathy was provided.  The Veteran was advised to continue to take a multivitamin, aspirin and abstain from alcohol consumption.  None of the private treatment record contains any notation about the Veteran's period of service or his inservice exposure to Agent Orange. 

Subsequent VA treatment record continue to show that the Veteran complained of bilateral leg problems and he reported that he had been diagnosed with peripheral neuropathy by his private medical provider.  See VA treatment records dated December 2009. 

In February 2011, the Veteran testified before the undersigned at a Board hearing at the RO.  The Veteran testified that he was first diagnosed with peripheral neuropathy in 2006-2007 and he denied experiencing any symptomatology indicative of peripheral neuropathy in the first year after his separation from service.  The Veteran also denied any history of diabetes mellitus.  The Veteran testified that his private medical provider, Dr. S. had told him that his peripheral neuropathy was related to his inservice exposure to Agent Orange.  

Initially, the Board notes that although the Veteran has a current diagnosis of peripheral neuropathy in his lower extremities, the evidence does not establish presumptive service connection under 38 C.F.R. § 3.309(e).  First, the Veteran has not been diagnosed with either acute or subacute peripheral neuropathy.  Moreover, even if acute or subacute peripheral neuropathy were now diagnosed, presumptive service connection would not be in order.   See 38 C.F.R. § 3.309(e).  The Veteran has not asserted and the record does not show that he first incurred symptoms of peripheral neuropathy during service or within his first year after his separation from service.  The Veteran denied experience any symptoms of peripheral neuropathy during his period service or within the first year thereafter.  There is no indication in the Veteran's service treatment records of any complaints, treatment or diagnosis indicative of peripheral neuropathy in the lower extremities.  The first evidence of the Veteran's peripheral neuropathy is not shown until three decades after his discharge from active service, which is well beyond the first year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Accordingly, presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The remaining question on appeal is whether there is medical evidence of a nexus between the Veteran's period of service and his current diagnosed disorders.  As explained below, the Board finds the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy in his lower extremities is related to service. 

Again, there is no medical evidence showing that the Veteran's peripheral neuropathy was incurred during his period of service.  None of his service treatment records from his active duty or from his reserve service show any complaints, treatment or diagnosis of any neurologic impairment in the lower extremities.  Rather, the Veteran's period service examinations throughout his service show that his lower extremities were consistently evaluated as normal and there was no neurologic problems observed.  

In addition, the Veteran reported the onset of his peripheral neuropathy was in 2006-2007 and he denied experiencing any symptoms until many years after separation from service.  The evidence does not support a finding of continuity of symptomatology, and it weighs against a finding that the disability was incurred during service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Lastly, the record lacks medical evidence establishing a possible relationship between the Veteran's peripheral neuropathy and his period of service, including his inservice exposure to Agent Orange.  Other than the Veteran's lay assertions that his condition is related to his service, the record is devoid of any competent evidence indicating a link between his condition and any event or incident of the Veteran's service.  While the Veteran is competent to attest to circumstances of his service and other facts surrounding his claim, he is not competent to provide an actual diagnosis of a disability that goes beyond mere lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  Notably, the question of etiology of peripheral neuropathy extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, to the extent, his statements attempt to show an etiological connection between his peripheral neuropathy and service, this is simply not competent or persuasive evidence.  Simply put, there is no medical evidence on file linking the Veteran's peripheral neuropathy in the lower extremities to any aspect of his military service.  The Veteran is not a medical professional competent to provide such a link by mere statements alone.  There is no competent medical evidence indicating that the Veteran's disorder is otherwise related to his service.

Moreover, the only evidence of record that suggests an etiology for the Veteran's peripheral neuropathy is the May 2008 private treatment record.  It indicates that the Veteran's peripheral neuropathy stems from his history of alcohol abuse.  

The Board notes the Veteran's testimony that his doctor told him that his peripheral neuropathy was related to his inservice exposure to Agent Orange.  See February 2011 hearing transcript.  The Board finds this statement to be too attenuated to constitute competent medical evidence of nexus to inservice noise exposure.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  While a Veteran may be competent to simply report that a physician had told him that he had a particular diagnosis, a Veteran is not competent to relay a medical opinion which may be much more complex than a simple diagnosis.  The evidence does not support a finding that the Veteran's peripheral neuropathy is related to his inservice exposure to Agent Orange.  See 38 C.F.R. § 3.303

In sum, the evidence does not show that the Veteran's peripheral neuropathy in his lower extremities was incurred during service or within the first year after his service in Vietnam.  Further, the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy in either leg is related to his presumed inservice exposure to Agent Orange.  

Based on the foregoing, the Board finds that service connection for peripheral neuropathy in the lower extremities is not warranted.  It is the judgment of the Board that the preponderance of the evidence is against the claim, and there is no benefit of the doubt that could be resolved in the Veteran's favor.  See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The claim must be denied.  



ORDER

Service connection for peripheral neuropathy in the left lower extremity is denied.  

Service connection for peripheral neuropathy in the right lower extremity is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


